Exhibit 10.3 Warrant CS-2 THIS WARRANT AND ANY SHARES ACQUIRED UPON THE EXERCISE OF THIS WARRANT HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1, SOLD OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY THAT REGISTRATION IS NOT REQUIRED UNDER SUCH ACT. DIGITAL POWER CORPORATION REDEEMABLE COMMON STOCK PURCHASE WARRANT OCTOBER 21 , 201 6 THIS COMMON STOCK PURCHASE WARRANT (this “ Warrant ”) of Digital Power Corporation , a corporation duly organized and validly existing under the laws of California (the “ Company ”), is issued to the Holder (as defined below) in connection with a 12% Secured Convertible Promissory Note (the “ Note ”) and another warrant (the “ Warrant -CS1 ”) that the Holder is also simultaneously acquiring from the Company. This Warrant is exercisable for up to an aggregate 265,000 shares of Common Stock, as defined below, subject to adjustment pursuant to the anti dilution provisions therein. FOR VALUE RECEIVED, the Company hereby certifies that the registered holder hereof, the [●], with an address at [●], and its successors and assigns (the “ Holder ”), is entitled to purchase from the Company 265,000 duly authorized, validly issued, fully paid and nonassessable shares of common stock, no par value (the “ Common Stock ”), at a purchase price equal to $0.90 per share, as may be adjusted pursuant to the anti-dilution provisions set forth herein (the “ Warrant Price ”). The Holder is registered on the records of the Company regarding registration and transfer of the Warrant (the “ Warrant Register ”) and is the owner and Holder thereof for all purposes, except as described in Section 13 hereof. 1.
